Exhibit (10)(x)(9)

TERMS AND CONDITIONS

2010 EXECUTIVE STOCK OPTION

UNDER THE AMENDED AND RESTATED

NORTHERN TRUST CORPORATION 2002 STOCK PLAN

 

1. Governing Documents. Your stock option grant is subject to the provisions of
the Amended and Restated Northern Trust Corporation 2002 Stock Plan (the
“Plan”), the stock option notice (the “Option Notice”) and this Terms and
Conditions document (“Terms and Conditions”). The Option Notice and these Terms
and Conditions constitute the “Stock Option Agreement” as defined in the Plan.
If there is any conflict between the information in the Stock Option Agreement
and the Plan, the Plan will govern. These Terms and Conditions apply to
non-qualified stock options and incentive stock options issued under the Plan.
Capitalized terms not defined in Stock Option Agreement shall have the meanings
assigned to them in the Plan.

 

2. Amendments. The Committee may amend the terms of the Stock Option Agreement
at any time, except that any amendment that adversely affects your rights in any
material way requires your written consent. Notwithstanding anything in the
Stock Option Agreement to the contrary, including without limitation the
preceding sentence, in the event that the Committee determines that your stock
option grant, or the performance by the Corporation of any of its obligations
under the Stock Option Agreement, would violate any applicable law, your stock
options shall be forfeited to the Corporation and cancelled, and the Corporation
shall have no obligation to honor the exercise of your stock options by you or
your Beneficiary.

 

3. Exercise Limitations. Your stock option is exercisable from and after the
vesting date(s) set forth on the Option Notice until the ten (10)-year
anniversary of the date the option was granted (the “Expiration Date”), except
as provided below:

 

  •  

Change in Control. Your stock option (whether vested or unvested) becomes vested
and exercisable from and after the date of a Change in Control of the
Corporation. Please see “Other Termination of Employment” below for additional
provisions relating to a Change in Control.

 

  •  

Death. If you die while employed, your stock option (whether vested or unvested)
becomes vested and exercisable as of the date of your death and may be exercised
by your beneficiary at any time until the earlier of (a) five (5) years
following your death and (b) the Expiration Date. If you do not name a
beneficiary (or your beneficiary dies before you), your stock option will pass
to the following persons in the order indicated:

– Your spouse; if none, then,

– Your children (in equal amounts); if none, then,

 

-1-



--------------------------------------------------------------------------------

– Your parents (in equal amounts); if none, then,

– Your brothers and sisters (in equal amounts); if none, then,

– Your estate.

 

  •  

Retirement. If you retire, your stock option continues to vest in accordance
with its terms, and, once vested, it may be exercised at any time until the
earlier of (a) five (5) years following the effective date of your retirement
and (b) the Expiration Date. The terms “retire” and “retirement” mean retirement
occurring by reason of your having qualified for a Normal, Early, or Postponed
Retirement Pension under The Northern Trust Company Pension Plan. You should be
aware that an unexercised incentive stock option automatically converts into a
non-qualified stock option three (3) months after termination of employment due
to retirement pursuant to the applicable provisions of the Internal Revenue Code
of 1986, as amended (the “Code”) relating to incentive stock options.

 

  •  

Special Circumstances. If (a) on the date of grant, you are a Management Group
member, and (b) on the date of your termination of employment, you are age 55 or
older and have a minimum of 10 years of employment with the Corporation and its
Subsidiaries, then your stock option continues to vest in accordance with its
terms, and, once vested, it may be exercised at any time until the earlier of
(i) five (5) years following the date of your termination of employment and
(ii) the Expiration Date. You should be aware that an unexercised incentive
stock option automatically converts into a non-qualified stock option three
(3) months after termination of employment under the described circumstances
pursuant to the applicable provisions of the Code relating to incentive stock
options.

 

  •  

Disability. If, while employed, you incur a “disability” that continues for a
period of 12 months in accordance with The Northern Trust Company’s Managed
Disability Program you are deemed “Disabled” on the last day of such 12 month
period, at which date you are terminated from the Plan. Your stock option
(whether vested or unvested) becomes vested and exercisable upon the date you
are deemed Disabled and may be exercised at any time until the earlier of
(a) five (5) years following the date you are deemed Disabled and (b) the
Expiration Date. You should be aware that an unexercised incentive stock option
automatically converts into a non-qualified stock option three months after
termination from the Plan, pursuant to the applicable provisions of the Code
relating to incentive stock options.

 

  •  

Severance. If your employment is terminated under circumstances that entitle you
to severance benefits under the Northern Trust Corporation Severance Plan (the
“Severance Plan”), and you have timely executed and not revoked a settlement
agreement, waiver and release under the Severance Plan (a “Release”), your stock
option (whether vested or unvested) becomes vested and exercisable as of the
date of your termination of employment and may be exercised at any time until
the earlier of (a) one-hundred and eighty (180) days following your



--------------------------------------------------------------------------------

 

termination of employment under the Severance Plan and (b) the Expiration Date.
If you are eligible for a Normal, Early, or Postponed Retirement Pension upon
termination of employment under the Severance Plan, your stock option (whether
vested or unvested) becomes vested and exercisable as of the date of your
termination of employment and may be exercised at any time until the earlier of
(a) five (5) years following the effective date of your retirement and (b) the
Expiration Date. You should be aware that an unexercised incentive stock option
automatically converts into a non-qualified stock option three (3) months after
termination of employment in these circumstances pursuant to the applicable
provisions of the Code relating to incentive stock options.

 

  •  

Other Termination of Employment. Except as set forth below, if (a) your
employment by the Corporation and its Subsidiaries terminates for any reason
other than death, retirement or a severance under the Severance Plan for which
you have executed and not revoked a Release, (b) you are not terminated from the
Plan due to disability pursuant to the “Disability” provisions described above,
and (c) you were not both a Management Group member on the date of grant and age
55 with 10 years of employment with the Corporation and its Subsidiaries on your
date of termination, your stock option, if and to the extent vested as of the
date of your termination of employment, may be exercised at any time until the
earlier of (i) three (3) months following the date of your termination of
employment and (ii) the Expiration Date. Your stock option, if and to the extent
unvested as of the date of your termination of employment, expires as of the
date of your termination of employment. A termination of employment shall not be
deemed to occur by reason of your transfer between the Corporation and a
Subsidiary of the Corporation or between two Subsidiaries of the Corporation. If
you meet the criteria of each of clauses (a), (b), and (c), above, the
post-termination exercise provision of this sub-paragraph shall apply to you if
you become a consultant to the Corporation or a Subsidiary of the Corporation
upon termination of your employment from the Corporation or a Subsidiary of the
Corporation. Notwithstanding the foregoing, if, within the two-year period
following a Change in Control, you meet the criteria of each of clauses (a),
(b), and (c) above, then (except as may otherwise be specified in an Employment
Security Agreement between you and the Corporation), your stock option, to the
extent vested, may be exercised at any time until the earlier of (I) six
(6) months following the date of your termination of employment, and (II) the
Expiration Date; provided, however, you should be aware that an unexercised
incentive stock option automatically converts into a non-qualified stock option
three (3) months after termination of employment in connection with a Change of
Control pursuant to the applicable provisions of the Code relating to incentive
stock options.

 

4. Re-Employment. If, after your termination of employment, you are re-employed
by the Corporation or one of its Subsidiaries, upon your return you will be
considered a new hire for purposes of the Plan. Options that previously expired
upon your termination of employment remain expired and are not reinstated.



--------------------------------------------------------------------------------

5. Exercise of Options.

 

  •  

How to Exercise. You may exercise your stock option, in any manner described in
Section 6(e) of the Plan, through the H. R. Service Center at (800) 807-0302 or
online through My Place. Inquiry and modeling capabilities are also available
online.

 

  •  

Black-out Period. Due to federal securities law concerns, the Corporation has a
“black-out” policy which restricts any exercise of your stock option around
quarterly corporate earnings announcements. Please refer to the “Statement of
Confidential Information and Securities Trading” for further information about
the Corporation’s black-out policy. You may access this document online through
My Passport. From the homepage click on Corporate-wide Services, and then
Corporate Policies.

 

6. Nontransferability. Your stock option is not transferable other than as
provided in these Terms and Conditions. Your stock option (whether a
non-qualified stock option or an incentive stock option) is exercisable, during
your lifetime, only by you or your personal representative.

 

7. Withholding/Delivery of Shares. Delivery of shares of Common Stock upon
exercise of your stock option is subject to the withholding of all applicable
federal, state, and local taxes. At your election, subject to such rules and
limitations as may be established by the Committee, such withholding obligations
shall be satisfied: (i) by cash payment by you; (ii) through the surrender of
shares of Common Stock which you already own that are acceptable to the
Committee; or (iii) through surrender of shares of Common Stock to which you are
otherwise entitled under the Plan, provided, however, that such shares under
this clause (iii) may be used to satisfy not more than the Corporation’s minimum
statutory withholding obligation (based on minimum statutory withholding rates
for Federal and state tax purposes, including payroll taxes, that are applicable
to such taxable income). Payment of federal income taxes may be accomplished
through a combination of withholding of shares and delivery of previously
acquired shares. The Corporation may delay the issuance or delivery of shares of
Common Stock if the Corporation reasonably anticipates that such issuance or
delivery will violate federal securities laws or other applicable law, provided
that the issuance or delivery is made at the earliest date at which the
Corporation reasonably anticipates that such issuance or delivery will not cause
such violation. As an option holder, you have no interest in the shares covered
by the option until the shares are actually issued.

 

8. Restricted Activity. Notwithstanding anything to the contrary in these Terms
and Conditions, your stock options (whether vested or unvested) shall be
forfeited and the Corporation shall have no obligation to honor the exercise of
the stock options by you (or your beneficiary), if, without the written consent
of the Corporation, you:

 

  (a) at any time after the date of these Terms and Conditions, have divulged,
directly or indirectly, or used for your own or another’s benefit, any
Confidential Information; or



--------------------------------------------------------------------------------

  (b) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after you cease to be employed by the Corporation
and its Subsidiaries for any reason, have Solicited, or assisted in the
Solicitation of, any Client or Prospective Client; provided, however, that this
clause (b) shall not prohibit any Solicitation of any Client or Prospective
Client with whom you had a business relationship prior to the start of your
employment with the Corporation and its Subsidiaries, provided no Confidential
Information, directly or indirectly, is used in such Solicitation; or

 

  (c) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after you cease to be employed by the Corporation
and its Subsidiaries for any reason, have solicited, encouraged, advised,
induced or caused any employee of the Corporation or any of its Subsidiaries to
terminate his or her employment with the Corporation or any of its Subsidiaries,
or have provided any assistance, encouragement, information, or suggestion to
any person or entity regarding the solicitation or hiring of any employee of the
Corporation or any of its Subsidiaries

If you shall have so engaged in any such activity described in clauses (a),
(b) or (c) above without the written consent of the Corporation, your stock
options (whether vested or unvested) shall be forfeited to the Corporation by
notice in writing to you within a reasonable period of time after the
Corporation acquires knowledge of your violation of this Paragraph 8. In
addition, any failure by you to comply with this Paragraph 8 shall entitle the
Corporation, as determined by the Committee in its sole discretion, to rescind
any exercise, payment or delivery under any stock option occurring within twelve
(12) months prior to, or at any time following, the date of your termination of
employment for any reason (including but not limited to termination of
employment due to retirement or disability). Upon any such rescission, (1) you
shall immediately pay to the Corporation the amount of any gain realized or
payment received, and (2) you shall immediately forfeit to the Corporation any
shares of the Corporation’s Common Stock received, in each case as a result of
the rescinded exercise, payment or delivery under any stock options, in such
manner and on such terms and conditions as the Committee shall require, and the
Corporation shall be entitled, as permitted by applicable law, to deduct from
any amounts the Corporation owes you from time to time the amount of any such
gain realized or payment received. “Gain realized” shall be the excess of the
fair market value of the Corporation’s Common Stock on the date of exercise over
the option exercise price, multiplied by the number of shares purchased.

 

9. No Contract of Employment. The option grant shall not be deemed to obligate
the Corporation or any of its Subsidiaries to continue your employment for any
particular period, nor is employment guaranteed for the length of the vesting
schedule set forth in the Option Notice.

 

10. Taxes. Please refer to the “Summary Description of the Amended and Restated
Northern Trust Corporation 2002 Stock Plan” for a description of the U.S.
federal income tax consequences affecting non-qualified stock options and
incentive stock options.



--------------------------------------------------------------------------------

11. Applicable Law. All questions pertaining to the validity, construction and
administration of the Plan and the stock option grants to which the Option
Notice and these Terms and Conditions apply shall be determined in conformity
with the laws of the State of Illinois, without regard to the conflict of law
provisions of any state.

 

12. Definitions. As provided above, Capitalized terms not defined in the Stock
Option Agreement shall have the meanings assigned to them in the Plan. For
purposes of the Stock Option Agreement:

 

  (a) “Client” means any person or entity with which the Corporation, or any of
its Subsidiaries, did business and with which you had contact, or about which
you had access to Confidential Information, during the last twelve (12) months
of your employment.

 

  (b) “Competitive Service or Product” means any service or product: (i) that is
substantially similar to or competitive with any service or product that you
created or provided, or of which you assisted in the creation or provision,
during your employment by the Corporation or any of its Subsidiaries; or
(ii) about which you had access to Confidential Information during your
employment by the Corporation or any of its Subsidiaries.

 

  (c) “Confidential Information” means any trade secrets or other information,
including, but not limited to, any client information (for example, client
lists, information about client accounts, borrowings, and current or proposed
transactions), any internal analysis of clients, marketing strategies, financial
reports or projections, business or other plans, data, procedures, methods,
computer data or system program or design, devices, lists, tools, or
compilation, which relate to the present or planned business of the Corporation
or any of its Subsidiaries and which has not been made generally known to the
public by authorized representatives of the Corporation.

 

  (d) “Prospective Client” means any person or entity to which the Corporation,
or any of its Subsidiaries or affiliates, provided, or from which the
Corporation, or any of its Subsidiaries received, a proposal, bid, or written
inquiry (general advertising or promotional materials and mass mailings
excepted) and with which you had contact, or about which you had access to
Confidential Information, during the last twelve (12) months of your employment.

 

  (e) “Solicit” and “Solicitation” (with respect to Clients or Prospective
Clients) mean directly or indirectly, and without the Corporation’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage, request or induce) any Client or Prospective Client of the
Corporation, or any of its Subsidiaries, to: (i) surrender, redeem or terminate
a product, service or relationship with the Corporation, or any of its
Subsidiaries; (ii) obtain any Competitive Service or Product from you or any
third party; or (iii) transfer a product, service or relationship from the
Corporation, or any of its Subsidiaries, to you or any third party.